Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 48, 50-54, and 57-66 are allowable. The restriction requirement among  , as set forth in the Office action mailed on 9/9/19 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement within restriction requirement of 9/9/19  is withdrawn.  Claims 60 and 62, directed to particular species of hydrophobic chemical agent are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimers filed on 4/13/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,704,191, and any patent granted on pending reference Application number 15/526,516 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Thomas on 6/2/21.

The application has been amended as follows: 

IN THE CLAIMS:
At line 1 of Claim 64: “The method of claim 61, wherein the mixing and heating the” has been replaced with --The method of claim 63, wherein the mixing and heating the--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the 4/13/21 After Final response, Applicant has canceled claims 49, 55 and 56, and amended the dependency of claims 50-52 to ultimately depend from claim 48, not 49.  Such amendments have been fully considered and are persuasive with respect to the 35 USC 112 (d) rejections of these claims, therefore they have been withdrawn. 
Applicant’s accepted Terminal Disclaimers over US 10,704,191, and any patent granted on pending reference Application number 15/526,516 have properly overcome the previously applied 
Applicant’s 4/13/21 cancelation of claims 1, 3-7, 9, 11, 14-25 moots the previously applied 35 USC 103 rejections, therefore they have been withdrawn.  
With respect to independent claim 48, the closest prior art is previously relied upon Kissel in view of Daoud, Wakabayashi, and Yanagi.  However, claim 48 (and the remaining claims due to their dependency upon claim 48) require the limitation that “the composite solution consists of water, acid, first solvent, base chemical reagent, plasticizer and bonding agent…” and further “utilizing the composite solution to coat the substrate…” thus the claim is closed to any additional components within the composite solution subsequently applied to the substrate.  The method of Kissel appears to require further components / treatment of its formulation (see, for example, [0020-0022], such as solvent exchange with second solvent, addition of silylating agent, etc).  As such it fails to meet the closed “consists of“ limitation when taken in view of the full scope  of the claims.  After further search and consideration, no further more suitable prior art was observed which adequately taught the claimed closed composition solution and its application within the full scope of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712